Motion Granted; Order filed January 14, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00104-CR
                                  ____________

                      YANTSEY GONZALES, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 178th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1303536

                                    ORDER

      Appellant filed a motion requesting supplementation of the record with the
original of State's exhibit 20, a scene video and State's exhibit 56, a CD.
      The clerk of the 178th District Court is directed to deliver to the Clerk of this
court the original of State's exhibit 20, a scene video and State's exhibit 56, a CD,
on or before February 5, 2014. The Clerk of this court is directed to receive,
maintain, and keep safe this original exhibit; to deliver it to the justices of this
court for their inspection; and, upon completion of inspection, to return the original
of State's exhibit 20, a scene video and State's exhibit 56, a CD, to the clerk of the
178th District Court.



                                              PER CURIAM